Citation Nr: 0913192	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  06-06 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas



THE ISSUE

Entitlement to service connection for hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The veteran had active military service from December 1961 to 
December 1963.  He also served as a member of a reserve 
component before and after his active duty service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

Whenever evidence is received that has not been considered by 
the agency of original jurisdiction (AOJ), a remand for that 
purpose is necessary unless the appellant waives 
consideration of the evidence by the AOJ.  Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  The Veteran submitted additional evidence in the 
form of an opinion from a doctor and a report of an 
audiological examination conducted in April 2006 that were 
not of record at the time of the RO's most recent evaluation 
of the claim.  Because the veteran has waived consideration 
of this evidence by the RO, a remand is not necessary.

The Veteran's claim for service connection for tinnitus was 
also denied in the RO's June 2005 decision, but was 
subsequently granted in another rating decision dated in 
January 2006.  As a consequence, the tinnitus issue is no 
longer on appeal.  


FINDING OF FACT

The veteran does not have hearing loss that is related to his 
military service.


CONCLUSION OF LAW

The veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1131, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2005, several months before the RO's initial adjudication of 
the claim.  (Although the complete notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  

While the initial notification did not include the criteria 
for assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), he was so notified in correspondence dated in April 
2006.  While the claim was not thereafter readjudicated, 
because the Veteran's claim will be denied, these questions 
are not now before the Board.  Consequently, a remand of the 
service connection issue to address ratings and effective 
dates is not necessary.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment record (STR) file (which contains both 
medical treatment records and non-treatment medical records 
such as reports of physical examinations and reports of 
diagnostic studies, as well as administrative documents and 
dental treatment records), and post-service medical records, 
and secured an audiological examination in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet. 

The Veteran was a hospital corpsman in service.  He contends 
that he has bilateral hearing loss that was caused by his 
exposure to acoustic trauma from his use of a cast saw 
without use of hearing protection.  

The Veteran's STRs contain the reports of six routine 
physical examinations given both during his active duty and 
reserve service.  None of these reports included audiometric 
testing data; instead, they included whispered voice 
examination results, all of which revealed normal hearing 
acuity of 15/15.  In none of the reports of medical history 
that the Veteran provided at the time of his examinations did 
he register any complaints related to the ears or to hearing 
acuity.  Clinical evaluation of the ears, which included the 
whispered voice results, were all reported as normal.  The 
last military examination report, given in conjunction with 
his reserve service, was dated in July 1969, nearly six years 
after leaving active duty.  At that time, the Veteran 
specifically reported no history or then-current complaint of 
hearing loss.  

The Veteran had his hearing evaluated several times by his 
post-service employers.  The earliest of these, in January 
1988, reported that pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
-
5
LEFT
10
10
5
-
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  

Subsequent audiological evaluations by the Veteran's 
employers revealed increasing high frequency hearing loss 
over the years.  An October 1995 audiological evaluation 
revealed a single puretone threshold of 45 at 4000 Hz. in the 
left ear, but a re-test a few weeks later showed a lower 
puretone threshold of 30.  

The most recent audiological evaluation conducted by his 
employer, in March 2006, reported that pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
30
45
LEFT
20
25
35
40
45

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
The employer's audiologist's opinion at the time of the March 
2006 evaluation was that his hearing loss has remained 
relatively stable since 1988.  She noted that the Veteran 
reported to her that he had noticed changes in hearing 
sensitivity during his military service.  

This audiologist also submitted a letter to VA in April 2006 
arguing on the Veteran's behalf that his current audiometric 
testing shows that he currently has hearing loss in both 
ears, and that he should be granted service connection for 
this disability.  The audiologist did not provide any 
clinical data or rationale explaining why she considered his 
bilateral hearing loss to be etiologically connected to his 
active duty service.  In an email to the Veteran, dated in 
May 2005, this audiologist noted that her review of the 
Veteran's employment audiological evaluations revealed a 
significant drop in sensitivity at 6000 Hz., which she termed 
a "noise notch," and that this noise notch was present as 
far back as 1988.  She cited this as evidence that the 
Veteran has a valid case for noise-induced hearing loss 
caused by noise exposure while serving in the Navy.  She did 
not explain why a "noise notch" at 6000 Hz. was evidence of 
an etiological connection between the Veteran's active 
military service, which ended in 1963, and hearing loss first 
demonstrated 25 years later in 1988.  

Also of record are a June 2005 treatment note and a May 2006 
letter from the Veteran's private physician, B.M., M.D.  In 
the 2005 treatment note Dr. M. noted that the Veteran was 
exposed to noise on a regular basis from using a cast saw, 
that he reported noticing "a possible change in hearing" 
back when he was in the military, and that he has not had any 
significant noise exposure since military service.  In a May 
2006 "To Whom It May Concern" letter, Dr. M. opined, 
without explanation, that the Veteran has significant high 
frequency sensorineural hearing loss as the result of noise 
exposure related to cutting off casts while he was in 
service.  

The Veteran was afforded a VA audiological evaluation in 
November 2005, and reported in December 2005.  This examiner, 
a Ph.D. audiologist, noted the Veteran's averred noise 
exposure in service from use of a cast saw.  Audiological 
testing revealed that pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
30
35
LEFT
10
5
25
30
40

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  

The audiologist characterized the Veteran's hearing as a 
bilateral high frequency sensorineural hearing loss from 3000 
Hz. and above of mild to moderate degree.  The audiologist 
opined that the Veteran's claim for service connection for 
hearing loss is not supported by the evidence of record.  
Specifically, the Veteran's earliest audiograms (those from 
his private, work-related examinations) were all within 
normal limits.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, may be presumptively service 
connected if they become manifest to a degree of 10 percent 
or more within one year of leaving qualifying military 
service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).  

Further, it is not enough that an injury or disease occurred 
in service; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. §  3.385.  

Here, the medical evidence of record shows that the Veteran 
has a current bilateral hearing loss disability, as shown on 
his employers' most recent evaluation.  While there is no 
evidence in the Veteran's STRs or his Navy personnel record 
that he was exposed to acoustic trauma in service, because he 
served as a hospital corpsman it is plausible that he used a 
cast saw as he contends.  Even conceding exposure to acoustic 
trauma in service, however, the Board finds that there is no 
competent credible medical evidence of record of a nexus 
between the current hearing loss disability and the in-
service noise exposure.  

As an initial matter, the Board notes that the Veteran's STRs 
show no evidence of hearing loss in service.  As noted, all 
of the many examination reports reported normal hearing via a 
whispered voice test.  While audiometric testing is 
undoubtedly more precise than a whispered voice test, the 
whispered voice test is a means of testing hearing.  See 
Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1992).  

Also, the Board notes that the record does not show that any 
hearing loss became manifest to a degree of 10 percent or 
more within one year of leaving qualifying military service; 
service connection on a presumptive basis therefore is not 
warranted.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).  

The Board also notes that, notwithstanding his recent 
averments that he began to experience a decrease in hearing 
in service, the Veteran's STRs show no complaint in the 
course of his several military examinations, both from his 
active duty period and from his reserve period of service.  
Even at the most recent military examination, given in July 
1969, nearly six years after leaving active duty, he 
specifically reported no hearing loss, and the examination 
revealed none.  See Caluza v. Brown, 7 Vet. App. 498, 
512 (1995) (a comparatively contemporaneous statement by the 
veteran himself, and one made by him years later, were 
fundamentally at odds with each other, thereby rendering the 
evidence not credible).  

It was not until an audiological evaluation given in 1988, 
nearly 25 years after leaving active duty, revealed what was 
later described as a "hearing notch" indicative of loss of 
acuity at 6000 Hz., that there was any evidence of high 
frequency hearing loss.  Thus, in addition to there being no 
showing of a chronic hearing loss during service, there is no 
showing of continuity of symptomatology after service.  
38 C.F.R. § 3.303(b).  The Board notes that the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that the fact that there was no record of any 
complaint, let alone treatment, involving the veteran's 
condition for many years could be decisive.  See Maxon v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (presumption of 
aggravation rebutted by long period (50 years) of absence of 
complaint).

The Board acknowledges the opinion of the audiologist who 
evaluated the Veteran's work-related audiologic evaluations, 
and the opinion of Dr. M., that the Veteran's hearing loss is 
related to his military service.  As noted, however, the VA 
audiologist opined to the contrary.  For the following 
reasons, the Board will give more weight to the nexus opinion 
of the VA audiologist.  

First, and principally, neither the private audiologist nor 
Dr. M. provided any clinical data or rationale for their 
opinions that the current hearing loss is related to the in-
service noise exposure.  See Stefl v. Nicholson, 21 Vet. App. 
120, 125 (2007) (a mere conclusion by a medical doctor is 
insufficient to allow the Board to make an informed decision 
as to what weight to assign to the doctor's opinion).  
Moreover, the Board finds it significant that neither the 
private audiologist nor Dr. M. addressed the fact that the 
Veteran's high frequency hearing loss did not appear on 
testing until more than 25 years after he left active duty or 
that the Veteran himself had denied having problems as late 
as 1969.  

On the other hand, the VA audiologist's opinion specifically 
noted that the first audiometric testing, done nearly 25 
years after the Veteran left active duty, showed that the 
Veteran's hearing was still normal for VA evaluation 
purposes, clearly implying that the absence of continuity of 
symptomatology in the intervening years as a reason for 
finding that the current disability is not related to 
military service.  Because this opinion addresses the issue 
of continuity of symptomatology, and includes consideration 
of the military records, the Board gives more weight to this 
opinion than to the others, which do not address either.  The 
private opinions rely on the Veteran's history of having 
problems earlier than what is corroborated by the objective 
record.  In fact, his history is contrary to his own 
statement in 1969, which makes his current statements, made 
in the context of a claim for monetary benefits, less 
credible.  

The Board acknowledges the veteran's firm belief that his 
current hearing loss is related to his military service.  
However, there is no evidence of record showing that the 
Veteran' brief service as a hospital corpsman more than four 
decades ago gives him the specialized medical education, 
training, and experience necessary to render competent 
medical opinion as to the etiology of this disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) (2008).  Consequently, the veteran's own 
assertions as to the etiology of his hearing loss have no 
probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran's current hearing loss is not traceable to disease or 
injury incurred in or aggravated during active military 
service.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


